DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5, and 6 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7, and 8 of U.S. Patent No. 10,575,297. Although the conflicting claims are not identical, they are not patentably distinct from each other because some of the limitations in the instant application claim 1 has been eliminated from patent claim 1 as seen in the bold and italic in the tables below. It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.

Application Claim 1:                                           US Patent Claim 1:
a base station comprising:

A base station comprising:


a generator, which, in operation, generates 
downlink control information (DCI) containing control information for a 
plurality of first transmission time intervals (TTIs) each having a TTI length shorter than a second TTI;  and
a transmitter, which, in operation, transmits the DCI, 

a transmitter, which, in operation, transmits 
the DCI,
wherein the DCI includes first control information respectively configured for the time domain units and second control information configured for all of the time domain units, and the second control information includes a modulation and coding scheme (MCS) and a frequency resource assignment.

wherein first control information on retransmission processing for a data signal is configured for each of the plurality of first TTIs, second control information other than the first control information is configured in 
common among the plurality of first TTIs corresponding to the first control information, a Demodulation Reference signal (DMRS) is mapped to the plurality of first TTIs, and the transmitter transmits the first control information and the second control information in a same subframe. 



As to claim 2, this claim is fully disclosed in US Patent claim 2.
As to claim 3, this claim is fully disclosed in US Patent claim 3.
As to claim 5, this claim is fully disclosed in US Patent claim 7.
As to claim 6, this claim is fully disclosed in US Patent claim 8.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims  1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. 2016/0345311 to Chen et al. (hereinafter Chen).

In regard claim 1, Chen teaches or discloses a base station (see Fig. 6) comprising:
a generator, which, in operation, generates downlink control information (DCI) used for scheduling time domain units (see Fig. 6, paragraph [0071], a DCI generating component 634 for generating a DCI indicating scheduling of data resources for a UE);
a transmitter, which, in operation, transmits the DCI (see Fig. 6, paragraphs [0024], and [0055], the base station can transmit a downlink control indicator (DCI)),
wherein the DCI includes first control information respectively configured for the time domain units and second control information configured for all of the time domain units (see paragraphs [0077], [0088], and [0090], eNB 604 can use one or more bits of the DCI to indicate whether data resources to be scheduled based on the DCI correspond to data resources based on the second TTI (or the first TTI or other TTIs). Control channel transmitting component 630 can transmit a control channel in control region 510 as a PDCCH, ePDCCH, etc., which may typically be used to schedule data resources based on the first TTI, in a CSS or UE-specific search space), and the second control information includes a modulation and coding the a ULL communication may be scheduled by a two-stage grant where the first-stage grant may include scheduling parameters that are less dynamically changed (e.g., modulation and coding scheme (MCS), power control commands, etc.), while the second-stage grant may include scheduling parameters that are more dynamically changed (e.g., resource allocation, transport block size, etc.)).

In regard claims 2 and 10, Chen teaches or discloses the base station according to claim 1, wherein the DCI includes information indicating whether each of the time domain units is assigned or not (see paragraphs [0024], [0054], [0056], [0057], and [0081], where the DCI can include one or more indicators specifying that the DCI corresponds to scheduling data resources that are based on the second TTI. One or more bits of the DCI may be used to indicate whether related subsequent uplink and/or downlink communications are going to be scheduled and/or communicated based on the second TTI).

In regard claims 3 and 11, Chen teaches or discloses the base station according to claim 1, wherein the first control information includes at least one of information indicating an HARQ process number, a new data indicator (NDI), a redundancy version (RV), or a combination of a plurality of transport blocks and codewords (see paragraphs [0055], [0077], [0079], [0083], and [0088]).

In regard claims 4 and 12, Chen teaches or discloses the base station according to claim 1, wherein the DCI is used for scheduling the time domain units for an uplink data signal (see paragraphs [0063], [0081], and [0085]).

In regard claims 5 and 13, Chen teaches or discloses the base station according to claim 1, wherein the time domain units are included in one subframe (see paragraphs [0030], and [0034]).

In regard claims 6 and 14, Chen teaches or discloses the base station according to claim 1, wherein the time domain units are included in one slot (see paragraphs [0023], and [0049]).

In regard claims 7 and 15, Chen teaches or discloses the base station according to claim 1, wherein each of the time domain units is shorter than one subframe (see paragraphs [0026], [0042], [0051], [0060], and [0061]).

In regard claims 8 and 16, Chen teaches or discloses the base station according to claim 1, wherein each of the time domain units is shorter than one slot (see paragraphs [0023], and [0051]).

In regard claim 9, Kim teaches or discloses a communication method comprising:
generating downlink control information (DCI) used for scheduling time domain units (see Fig. 6, paragraph [0071], a DCI generating component 634 for generating a DCI indicating scheduling of data resources for a UE); and
the base station can transmit a downlink control indicator (DCI)),
wherein the DCI includes first control information respectively configured for the time domain units and second control information configured for all of the time domain units (see paragraphs [0077], [0088], and [0090], eNB 604 can use one or more bits of the DCI to indicate whether data resources to be scheduled based on the DCI correspond to data resources based on the second TTI (or the first TTI or other TTIs). Control channel transmitting component 630 can transmit a control channel in control region 510 as a PDCCH, ePDCCH, etc., which may typically be used to schedule data resources based on the first TTI, in a CSS or UE-specific search space), and the second control information includes a modulation and coding scheme 10 (MCS) and a frequency resource assignment (see paragraphs [0063], and [0085], the a ULL communication may be scheduled by a two-stage grant where the first-stage grant may include scheduling parameters that are less dynamically changed (e.g., modulation and coding scheme (MCS), power control commands, etc.), while the second-stage grant may include scheduling parameters that are more dynamically changed (e.g., resource allocation, transport block size, etc.)).

Notes:
Please note even if the examiner has cited pertinent portions of the reference(s) (for instant, figures, paragraph numbers and/or column and line numbers) for the convenience of the applicant, other portions in each the reference may also teach the claim limitations. Therefore, the reference(s) should be considered in its entirety with respect to the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082.  The examiner can normally be reached on Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Date: 02/26/2021
/PHIRIN SAM/Primary Examiner, Art Unit 2476